Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0129
                       Lower Tribunal No. 17-29496
                          ________________


                            Robert Sanchez,
                                  Appellant,

                                     vs.

             Miami-Dade County, Florida, etc., et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Alan S. Fine,
Judge.

     Law Offices of David J. Finger, P.A., and David J. Finger; and Koppel
& Associates, P.A., and Wayne S. Koppel (Plantation), for appellant.

      Abigail Price-Williams, Miami-Dade County Attorney, and Daniel
Frastai, Assistant County Attorney, for appellees.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.